Name: 2003/781/CFSP: Council Decision 2003/781/CFSP of 29 September 2003 concerning the conclusion of the Agreement between the European Union and the Republic of Poland on the participation of Polish armed forces in the European Union-led forces (EUF) in the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: defence;  Europe;  European construction;  cooperation policy
 Date Published: 2003-11-01

 Avis juridique important|32003D07812003/781/CFSP: Council Decision 2003/781/CFSP of 29 September 2003 concerning the conclusion of the Agreement between the European Union and the Republic of Poland on the participation of Polish armed forces in the European Union-led forces (EUF) in the former Yugoslav Republic of Macedonia Official Journal L 285 , 01/11/2003 P. 0043 - 0043Council Decision 2003/781/CFSPof 29 September 2003concerning the conclusion of the Agreement between the European Union and the Republic of Poland on the participation of Polish armed forces in the European Union-led forces (EUF) in the former Yugoslav Republic of MacedoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 27 January 2003, the Council adopted Joint Action 2003/92/CFSP on the European Union military operation in the former Yugoslav Republic of Macedonia(1).(2) Article 8 of the Joint Action provides that the detailed arrangements regarding the participation of third States shall be the subject of an agreement in conformity with Article 24 of the Treaty.(3) Following the Council decision of 18 March 2003 authorising the Secretary-General/High Representative to open negotiations, the Secretary-General/High Representative negotiated an agreement between the European Union and the Republic of Poland on the participation of Polish armed forces in the European Union-led forces (EUF) in the former Yugoslav Republic of Macedonia.(4) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Republic of Poland on the participation of Polish armed forces in the European Union-led forces (EUF) in the former Yugoslav Republic of Macedonia is hereby approved on behalf of the European Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union.Article 3This Decision shall take effect on the day of its adoption.Article 4This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 29 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 34, 11.2.2003, p. 26.